Dear Ms. Rosenberg:
We are in receipt of your request for an Attorney General's opinion with regard to the recall petition directed toward Pamela Champagne Thibodeaux, City Council, District 3, City of St. Martinville, Parish of St. Martin. The registrar of voters certified the recall petition and presented it to the governor on April 29, 2003. Therefore, you have requested an opinion as to whether the governor should issue a proclamation ordering an election to be held for the purpose of voting on the question of recall for the office of City Council, District 3, City of St. Martinville, held by Pamela Champagne Thibodeaux.
With regard to recall petitions, LSA-R.S. 18:1300.3(C) requires the registrar to send the original petition to the governor immediately after certification. Section 1300.7 requires the governor to issue a proclamation, within fifteen days after the petition is presented to him, to order an election to be held for the purpose of voting on the question of recall of the officer if the required number of registered voters signthe petition for recall.
LSA-R.S. 18:1300.3 requires the registrar to certify to (1) the number of names on the petition; (2) the number of qualified electors of the voting area within the parish whose handwritten signatures appear on the petition; (3) the total number of electors of the voting area within the parish as of the date of the filing of the petition with the secretary of state; and to indicate on the petition the number of names who are not electors of the voting area.
The registrar has certified as follows:
  NUMBER OF NAMES APPEARING ON THE ORIGINAL AND SUPPLEMENTAL PETITION                 =      704
NUMBER OF VALIDATED NAMES ON ORIGINAL PETITION     =      303*
  NUMBER OF VOTERS WRITTEN REQUEST TO BE ADDED TO PETITION   = 83, VALIDATED = 36
  NUMBER OF VOTERS WRITTEN REQUEST TO BE STRICKEN FROM PETITION = 89, VALIDATED = 73
TOTAL NUMBER OF VALIDATED ELECTORS OF THE VOTING AREA= 339
TOTAL NUMBER OF ELECTORS IN THE VOTING AREA=           889
LSA-R.S. 18:1300.2(B) requires a recall petition to be "[s]igned by a number of the electors of the voting area as will in number equal not less than thirty-three and one-third percent of the number of the total electors of the voting area wherein and for which a recall election is petitioned; however, where fewer than one thousand qualified electors reside within the voting area, the petition shall be signed through the handwritten signatures by not less than forty percent of said electors." The registrar certified that the total number of voters registered in the voting area is 889. Therefore, in calculating forty percent [40%] of 889, a total of 355.6 valid signatures are required on the recall petition for the governor to issue a proclamation for a special election.
The registrar certified a total of 339 valid signatures on the recall petition, which total includes the 58 validated requests to be stricken from the petition. This 339 total number of validated signatures doesnot meet the required forty percent. Therefore, it is the opinion of this office that the validated signatures on the recall petition are not
sufficient in number for the governor to issue a proclamation ordering a special election on the question of recall for Pamela Champagne Thibodeaux, City Council, District 3, City of St. Martinville, Parish of St. Martin.
If we can be of further assistance in this matter, please do not hesitate to contact our office.
Very truly yours,
                             RICHARD P. IEYOUB ATTORNEY GENERAL
                             ____________________________ ANGIE ROGERS LAPLACE Assistant Attorney General
RPI/ARL:mjb
Enclosures arl/opinions/2003/03-0191
cc:  Hon. Pamela Champagne Thibodeaux
  Registrar, Sue C. Thibodeaux Hon. W. Fox McKeithen Hon. Suzanne H. Terrell
Date Released:  May 14, 2003
  Angie Rogers LaPlace Assistant Attorney General
* This number includes the 73 validated signature requests to be stricken from the petition.